DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 3 recites “a moving time of unit distance.” The meaning and scope of this phrase is unclear. The specification does not appear to contain any further detail clarifying what is meant by this phrase. As best the Examiner can tell, this refers to a “moving time,” i.e. a duration, that it takes for the in vivo device to move a “unit distance.” However, if this is true, it is unclear what distance(s) qualify as a “unit distance.” As such, the scope of claim 3 is indefinite.
Claims 4-8 and 11-16 depend from claim 3 and are thus similarly rejected for containing the same language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 20140051949 A1 to Old et al. (hereinafter “Old”).
	Regarding Claim 1, Old teaches an in vivo device sensing system, telecommunicatively coupled to an in vivo device and a remote device, and applied in a medical industry to obtain in vivo physiological information, comprising: 
a main body, provided for a user to wear (see Paras. 40, 163 and claim 12); 
a computing module (20), telecommunicatively coupled to the remote device (display 30; see Paras. 32 and 39 which explain that the display can be a remote device); and 
at least one antenna module (antennas of the transceiver units 16; see e.g. Para. 37), installed at the main body and telecommunicatively coupled to the in vivo device and the computing module (see e.g. Para. 37), and the antenna module having a plurality of antenna units (see e.g. “plurality of transceiver units (TU) 16 can also include one or more antennas” in Para. 37; also see the abstract); 
wherein, the plurality of antenna units are provided for receiving a coordinate signal transmitted by any one of the plurality of antenna units and received by the computing module to compute the coordinate signals and generate coordinate correction information (see e.g. the abstract and Para. 46); and 
any one of the plurality of antenna units receives a source signal transmitted by the in vivo device and provided for the computing module to receive the source signals (see e.g. Para. 37), and the computing module operates the source signals and the coordinate correction information to generate a sensing information to be received by the remote device to display the sensing information (see e.g. Para. 34 which lists various sensing information that can be acquired: “… Examples of such sensors include pressure sensors, pH sensors, temperature sensors, camera(s), salinity sensors, and the like …”), and indicate a position and a moving speed of the in vivo device in a user's body to assist medical professionals to perform a diagnosis or treatment operation (see e.g. “An external sensor system, which may include antennas, enables position tracking and/or flow rate of the pill(s) through the GI tract. The antennas can provide signals indicative of pill position to a processor, which can perform signal processing to determine pill location, flow rate, motility, or any of a variety of other measurements related to the pill(s)” in Para. 32).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Old as applied to claim 1 above, and further in view of US 2013/0027267 A1 to Homan (hereinafter “Homan”).
Regarding Claims 2-3, Old teaches the system of claim 1 as discussed above including a control module, but fails to further teach that the control module performs “selecting and starting at least -18-one of the plurality of antenna unit while turning off the other remaining antenna units [claim 2] … wherein the control module turns on and off the plurality of antenna units with a switching time 5smaller than a moving time of unit distance of the in vivo device [claim 3].” Another reference, Homan, teaches switching between a plurality of receiving antennas, supplying power to only one at a time, at a pre-determined frequency, e.g. every 100 msec, for various purposes such as comparing signal strengths, detecting abnormalities at each antenna, and reducing power consumption (see Paras. 51, 54 and 60). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old to further provide “selecting and starting at least -18-one of the plurality of antenna unit while turning off the other remaining antenna units … wherein the control module turns on and off the plurality of antenna units with a switching time 5smaller than a moving time of unit distance of the in vivo device,” as taught by Homan, because doing so would advantageously provide Old’s system with the advantages taught by Homan for these features. 
Concerning the “smaller than a moving time of unit distance of the in vivo device” limitation in claim 3, as an initial matter, although this limitation is considered indefinite as discussed in the § 112 rejections above, it is nonetheless asserted here that Homan’s taught frequency example of 100msec for switching between antennas is sufficiently fast to meet this limitation. Nevertheless, it is also clear from Homan’s disclosure that other frequencies could be chosen, including faster frequencies. It would have been obvious to one of ordinary skill in the art as of the filing date of Applicant' s invention to engage in routine experimentation to discover the optimal switching time. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claim 4, in addition to portions of Old and Homan cited above, further see e.g. “TU position vectors” in Para. 76 of Old; also see Paras. 84-86 of Old.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Old in view of Homan as applied to claim 4 above, and further in view of US 2017/0252018 A1 to Wrigglesworth et al. (hereinafter “Wrigglesworth”).
Regarding Claim 5, Old teaches that the device collects some of the sensing information listed here in claim 5 (see Para. 34: “n addition, in some embodiments, the pill may also include one or more additional sensors that output data, which the pill can transmit to the receiving antennas for processing by the processor. Examples of such sensors include pressure sensors, pH sensors, temperature sensors, camera(s), salinity sensors, and the like.”). Old fails to specifically recite sensing drug concentration, hydrogen concentration, oxygen concentration, or carbon dioxide concentration.
However, as an initial matter, the Examiner takes official notice that as a general matter in the medical diagnostic arts, it was incredibly well known how and why to sense/collect all 4 of these concentrations in vivo. Furthermore, another reference, Wrigglesworth, demonstrates a similar capsule diagnostic device which can include sensing all 4 of these types of concentrations (see e.g. Para. 43: “dietary components, drugs, food components; digestion products, microbial metabolites, gases, such as oxygen, hydrogen, carbon dioxide, methane, hydrogen sulfide, etc. can also be found”; it is further noted in e.g. Paras. 16-17, 132, 143-144,, solute concentration can be sensed, i.e. concentrations of any of the above list can be sensed as desired). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old in view of Homan to further collect sensing data on drug concentration, hydrogen concentration, oxygen concentration, or carbon dioxide concentration, as taught by Wrigglesworth, because this would advantageously provide a more comprehensive diagnostic evaluation of the patient. 

Regarding Claim 6, see “camera(s)” in Para. 34 of Old.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Old in view of Homan in view of Wrigglesworth as applied to claim 6 above, and further in view of US 5,604,531 A to Iddan et al. (hereinafter “Iddan”).
Regarding Claim 7, Old teaches an array of antennas as discussed above, including fails to specifically teach the shape of each antenna structure and that they are situated in either a stacked state or an adjacent interval state. Another reference, Iddan, teaches a similar array of antennas for locating/tracking a device within the wearer’s body, including antennas that can be rectangular and/or circular and which can be arranged in multiple rows (i.e. stacked and/or intervals adjacent to each other) (see Col. 4 lines 33-40 and FIG. 4). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old in view of Homan and Wrigglesworth to further include a particular known shape of antenna, e.g. circular, and to arrange the antennas in a known pattern/configuration, such as stacked and/or adjacent intervals, because Iddan demonstrates that these were known suitable shapes and configurations for antennas to properly track an object within the wearer, and thus it would prompt one skilled in the art to consider these known effective solutions in other similar systems such as that of Old. 

Regarding Claim 8, see e.g. FIGS. 1A-B of Old.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Old as applied to claim 1 above, and further in view of US 2002/0173718 A1 to Frisch et al. (hereinafter “Frisch”).
Regarding Claim 9, Old teaches an antenna array integrated into a wearable article such as a vest or shirt (see Para. 40 of Old), either of which could arguably qualify as a “corset belt structure provided for wearing around a user’s abdomen.” However, in the interest of being thorough, Frisch teaches a similar antenna array for tracking an in vivo signal source which is shaped as a corset belt structure around the user’s abdomen (see FIGS. 1A-1B and 4). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old to provide the antenna array in a corset belt structure around the user’s abdomen, as taught by Frisch, because Old already teaches that the array could be shaped in a variety of wearable formats, and Frisch teaches that the corset belt structure was another known configuration which was suitable for the same purpose, and thus it would be merely require simple substitution of one known arrangement of antennas for another to obtain predictable results. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Old in view of Homan as applied to claims 2-4 above, and further in view of Frisch.
Regarding Claims 10-12, Old teaches an antenna array integrated into a wearable article such as a vest or shirt (see Para. 40 of Old), either of which could arguably qualify as a “corset belt structure provided for wearing around a user’s abdomen.” However, in the interest of being thorough, Frisch teaches a similar antenna array for tracking an in vivo signal source which is shaped as a corset belt structure around the user’s abdomen (see FIGS. 1A-1B and 4). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old to provide the antenna array in a corset belt structure around the user’s abdomen, as taught by Frisch, because Old already teaches that the array could be shaped in a variety of wearable formats, and Frisch teaches that the corset belt structure was another known configuration which was suitable for the same purpose, and thus it would be merely require simple substitution of one known arrangement of antennas for another to obtain predictable results. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Old in view of Homan in view of Wrigglesworth as applied to claims 5-6 above, and further in view of Frisch.
Regarding Claims 13-14, Old teaches an antenna array integrated into a wearable article such as a vest or shirt (see Para. 40 of Old), either of which could arguably qualify as a “corset belt structure provided for wearing around a user’s abdomen.” However, in the interest of being thorough, Frisch teaches a similar antenna array for tracking an in vivo signal source which is shaped as a corset belt structure around the user’s abdomen (see FIGS. 1A-1B and 4). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old to provide the antenna array in a corset belt structure around the user’s abdomen, as taught by Frisch, because Old already teaches that the array could be shaped in a variety of wearable formats, and Frisch teaches that the corset belt structure was another known configuration which was suitable for the same purpose, and thus it would be merely require simple substitution of one known arrangement of antennas for another to obtain predictable results. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Old in view of Homan in view of Wrigglesworth in view of Iddan as applied to claims 7-8 above, and further in view of Frisch.
Regarding Claims 15-16, Old teaches an antenna array integrated into a wearable article such as a vest or shirt (see Para. 40 of Old), either of which could arguably qualify as a “corset belt structure provided for wearing around a user’s abdomen.” However, in the interest of being thorough, Frisch teaches a similar antenna array for tracking an in vivo signal source which is shaped as a corset belt structure around the user’s abdomen (see FIGS. 1A-1B and 4). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Old to provide the antenna array in a corset belt structure around the user’s abdomen, as taught by Frisch, because Old already teaches that the array could be shaped in a variety of wearable formats, and Frisch teaches that the corset belt structure was another known configuration which was suitable for the same purpose, and thus it would be merely require simple substitution of one known arrangement of antennas for another to obtain predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hess ‘550: see abstract;
Horn ‘993: see Para. 36;
Suzuki ‘038: see Para. 99;
Hasegawa ‘501: see Paras. 15, 31;
Cuthbert ‘989: see Paras. 37, 39;
Higaki ‘357: see Para. 77;
Hasegawa ‘235: see abstract, figures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792